Citation Nr: 1100208	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1974 to 
August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision in which the RO in 
Augusta, Maine denied service connection for right knee, right 
hand, respiratory, and nervous disorders. 


FINDINGS OF FACT

1.  The Veteran does not have a right knee disorder.

2.  The Veteran does not have a right hand disorder.

3.  The Veteran does not have a respiratory disorder.

4.  The Veteran does not have a nervous disorder that is causally 
or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

2.  A right hand disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

3.  A respiratory disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

4.  A nervous disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A July 5005 letter complied with VA's duty to notify the Veteran.  
Specifically, this letter apprised the Veteran of what the 
evidence must show to establish entitlement to the benefits 
sought (e.g., to establish service connection for right knee, 
right hand, respiratory, and nervous disorders), what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  The Board acknowledges the Veteran's contentions that 
he began treatment by VA since discharge from service; however, 
the RO sent six requests to the Detroit, Michigan VA Medical 
Center (VAMC) and no medical records prior to 1987 were obtained.  
In a June 2010 supplemental statement of the case (SSOC), the 
Veteran was informed of the RO's attempts to obtain the records 
and that no records were obtained.  Additionally, the Veteran 
contended that he was treated in service at Fort Campbell, 
Kentucky and that his STRs are incomplete since they do not 
include those treatment records.  The RO contacted the National 
Personnel Records Center (NPRC) in an effort to obtain any 
records from Fort Campbell; a response by the NPRC in May 2010 
indicated that no records were found.  A formal finding of the 
unavailability of the Detroit VAMC and Fort Campbell records was 
prepared by the RO in July 2010.  Thus, the RO followed the 
correct procedures to obtain additional records and determined 
that any further attempts would be futile.  Accordingly, VA has 
no duty to inform or assist that was unmet.  

The Board finds that medical opinions on the questions of service 
connection for right knee, right hand, respiratory, and nervous 
disorders are not required because opinions are only necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains:  1) competent evidence of diagnosed disability or 
symptoms of disability, 2) establishes that the veteran suffered 
an event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) indicates 
that the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, as described in detail 
below, there is insufficient evidence establishing that the 
Veteran suffered an event, injury or disease in service; 
competent evidence of a diagnosed right knee, right hand, and 
respiratory disorders; and, that any current nervous disorder may 
be associated with his military service.  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
disease or injury incurred during service.  See Shedden v. 
Principi, 381 F.3d 1163(2004).  

Here, the Veteran's STRs show no right knee, right hand, 
respiratory, or psychiatric complaints.  His July 1977 discharge 
examination showed clinically normal upper extremities, 
clinically normal lower extremities, clinically normal lungs and 
chest, and a clinically normal psychiatric system.  His 
accompanying report of medical history indicates that he reported 
painful joints; however, no specific right knee or right hand 
complaints were noted.  Thus, no evidence of an in-service 
incurrence or aggravation of an injury or disease is shown by the 
Veteran's STRs.   

According to post-service medical records, a VA treatment problem 
list of disorders includes atypic chest pain, dyspnea, tobacco 
use, anxiety, and arthralgias.  With regards to arthralgia, it is 
noted that, "arthralgia" is defined as pain in a joint.  See 
DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing, Dorland's 
Illustrated Medical Dictionary 152 (31st ed. 2007)).  
Significantly, arthralgia (pain) alone, without a diagnosed or 
underlying malady or condition, is not a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  No specific 
right knee, right hand, or respiratory disorders are noted.  

Mental health clinic records dated from January 1987 to February 
1987 show that the Veteran was diagnosed with adjustment disorder 
with mixed features.  The Veteran was referred for treatment by a 
court after he resisted arrest following a  fight.  He reported 
that he had similar incidents with police in the past.  There is 
no opinion indicating that the adjustment disorder with mixed 
features was related to the Veteran's military service.

With regards to a respiratory disorder, a record in May 2002 
reveals that the Veteran smokes two packs of cigarettes every day 
and has done so for the last 28 years.  The Veteran contends that 
he became addicted to tobacco during military service, and he has 
a respiratory disorder as a result of smoking; post-service 
medical records show a diagnosis of bronchitis in June 2006.  
However, there is no medical evidence of any chronic respiratory 
disorder.  Moreover, the Board notes that Congress has prohibited 
the grant of service connection for disability on the basis that 
such disability resulted from disease attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).

Turning to the Veteran's right hand and right knee, a record 
dated in January 2003 indicates that the Veteran had pain in his 
hand; however, the record does not indicate whether it was the 
right or left hand.  Additionally, there was no acute injury or 
evidence of a chronic problem.  X-rays of the right knee in 
February 2006 were negative.  A treatment record in August 2006 
shows a diagnosis of arthralgia of the right hand; as noted 
above, service connection for pain without diagnosed or 
underlying malady or condition, is not a disability for which 
service connection may be granted.  Id.  The Veteran complained 
of knee pain in January 2007, although no right knee disorder was 
diagnosed.

In sum, a review of the Veteran's post-service medical records 
does not show the diagnosis of right knee or right hand 
disorders.  Additionally, they do not show a chronic respiratory 
disorder.  Although they do show a diagnosis of anxiety and 
adjustment disorder with mixed features, there is no indication 
that either disorder was opined to be related to service.

1.  Right Knee, Right Hand, and Respiratory Disorders

Here, there is no evidence that the Veteran has been diagnosed 
with right knee, right hand, or respiratory disorders.  Such 
disabilities have not been shown in any of the records of VA 
treatment received during the current appeal.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, there is 
no competent medical evidence reflective of right knee, right 
hand, or respiratory disorders. 

The Veteran is competent to report about having right knee, right 
hand, and respiratory symptoms.  Competent testimony is limited 
to that which the witness has actually observed, and is within 
the realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, notwithstanding the Veteran's credible and competent 
contentions, the evidence of record does not show that he has any 
diagnosed disorder of the right knee, right hand, or respiratory 
system.  Although post-service medical records do show a 
diagnosis of bronchitis, there is no evidence that such diagnosis 
was more than acute and transitory; in sum, the evidence does not 
show a chronic respiratory disorder.

The Board acknowledges the Veteran's belief that he has right 
knee, right hand, and respiratory disorders related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical education, 
training, and experience necessary to render competent medical 
opinion regarding the diagnosis of right knee, right hand, and 
respiratory disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claims for service connection for right knee, right 
hand, and respiratory disorders.  At no time since the Veteran 
filed his claims for service connection for right knee, right 
hand, and respiratory disorders in July 2005 have any chronic 
disorders been diagnosed.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no valid 
claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(which stipulates that a service connection claim may be granted 
if a diagnosis of a chronic disability was made during the 
pendency of the appeal, even if the most recent medical evidence 
suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claims.  The benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
right knee, right hand, and respiratory disorders is denied.  See 
38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

2.  Nervous Disorder

Here, although the evidence of record shows that the Veteran 
currently has anxiety, the evidence does not show that it is 
related to his military service.  The Veteran's STRs show no 
event, injury, or disease that has been opined to have caused 
anxiety, nor has the Veteran contended any such event, injury, or 
disease.  Additionally, his STRs do not show any diagnosis of 
anxiety, or any other psychiatric disorder, in service.  As noted 
above, his discharge examination in 1977 showed a clinically 
normal psychiatric system.  Thus, his service records do not show 
the onset of any nervous disorder in service.

The Veteran's January 1987 to February 1987 treatment records 
that show a diagnosis of, and treatment for, adjustment disorder 
with mixed features do not indicate that such diagnosis was 
related to the Veteran's military service.  Moreover, there is no 
evidence at any time since the Veteran filed his claim in July 
2005 that shows that he has currently has adjustment disorder 
with mixed features.  None of his current treatment records that 
show a diagnosis of anxiety indicate that his anxiety is related 
to his military service; there is no medical nexus evidence to 
show that the Veteran's anxiety is related to his military 
service.  

The Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Thus, the lack of any objective evidence of any anxiety 
complaints, symptoms, or findings for more than 20 years between 
the period of active service and his claim for service connection 
is itself evidence which tends to show that this disability did 
not have its onset in service or for many years thereafter. 

The Board acknowledges the Veteran's belief that he has a nervous 
disorder related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion regarding the etiology of a nervous 
disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for a nervous disorder.  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
a nervous disorder is denied.  See 38 U.S.C.A §5107.  







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee disorder is 
denied.

Entitlement to service connection for a right hand disorder is 
denied.

Entitlement to service connection for a respiratory disorder is 
denied.

Entitlement to service connection for a nervous disorder is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


